983 F.2d 1076
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re LIBERTY TITLE INSURANCE, INC., Debtor.STATE OF ARIZONA, ex rel. William H. RIVOIR, III,Superintendent of Banks, Appellant,v.LIBERTY TITLE INSURANCE, INC.;  Citibank;  United StatesTrustee;  Arthur J. Hutton, Appellees.
No. 91-16379.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 16, 1992.Decided Jan. 8, 1993.

Before HUG, PREGERSON and WIGGINS, Circuit Judges.

ORDER

1
After careful consideration of the parties' written and oral arguments, the panel affirms the bankruptcy court's determination that the Arizona license revocation proceeding in this case is subject to the automatic stay, on the basis set forth in the majority memorandum disposition of the Bankruptcy Appellate Panel.


2
AFFIRMED.